Citation Nr: 0902613	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  07-13 424A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Houston, Texas


THE ISSUE

Whether there was clear and unmistakable error (CUE) in 
a prior rating decision, of January 7, 2003, which 
assigned a 60 percent disability rating for "Rectal 
Fistulas, Status Post Sphincteroplasty with Residuals 
Incontinence."


REPRESENTATION

Appellant represented by:	Disabled American 
Veterans


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from November 1982 to 
December 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in 
April 2006, a statement of the case was issued in March 
2007, and a substantive appeal was received in May 2007.


FINDINGS OF FACT

1.  The January 2003 RO rating decision, which assigned 
a 60 percent disability rating for "Rectal Fistulas, 
Status Post Sphincteroplasty with Residuals 
Incontinence," considered the correct evidence and law 
as it then existed, and it did not involve an error that 
would undebatably lead to a different result if such 
error were corrected.

2.  The veteran did not file a timely notice of 
disagreement to initiate an appeal from the January 2003 
RO rating decision.


CONCLUSIONS OF LAW

1. The January 2003 RO rating decision is final.  38 
U.S.C.A. § 7105(c) (West 2002).

2. The RO's January 2003 rating decision which assigned 
a 60 percent disability rating for "Rectal Fistulas, 
Status Post Sphincteroplasty with Residuals 
Incontinence," was not clearly and unmistakably 
erroneous.  38 C.F.R. § 3.105(a) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The first matter to address is whether the Veterans 
Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), is 
applicable to the claims of CUE.  In Livesay v. 
Principi, 15 Vet.App, 165 (2001), the Court noted that 
although the VCAA of 2000 was potentially applicable to 
all pending claims, there were instances where the VCAA 
of 2000 had no application as a matter of law.  Id. at 
178.  The Court noted that the VCAA added a new section 
5100 of Title 38 of the United States Code and that a 
"claimant" as defined by the new 38 U.S.C. § 5100 
included a person applying for or seeking benefits under 
part II or III of Title 38, but could not encompass a 
person seeking revision of a final decision based on CUE 
pursuant to sections 5109A and 7111.  Id. at 179.  Thus, 
the Court held that the VCAA of 2000 did not apply to 
claims of CUE.  Therefore, no further discussion of the 
VCAA is warranted in this decision.

CUE

By rating decision in January 2003, the RO granted 
service connection for "Rectal Fistulas, Status Post 
Sphincteroplasty with Residuals Incontinence," and 
assigned a 60 percent disability rating under Diagnostic 
Code 7332.  The provisions of that Diagnostic Code 
provided then, as now, that a 60 percent disability 
rating was warranted for: "Extensive leakage and fairly 
frequent involuntary bowel movements."  The next 
highest rating under this Diagnostic Code was a 100 
percent disability rating, which required: "Complete 
loss of sphincter control."  38 C.F.R. § 4.114, 
Diagnostic Code 7332.

The veteran did not file a timely notice of disagreement 
to initiate an appeal, and the January 2003 rating 
decision became final.  38 U.S.C.A. § 7105(c).  The 
veteran is now claiming that the January 2003 rating 
decision involved clear and unmistakable error in not 
assigning a 100 percent disability rating under 
Diagnostic Code 7332.

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be 
accepted as correct in the absence of clear and 
unmistakable error.  In order for a claim of CUE to be 
valid, there must have been an error in the prior 
adjudication of the claim; either the correct facts, as 
they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions 
extant at the time were incorrectly applied.  Phillips 
v. Brown, 10 Vet.App. 25, 31 (1997); Damrel v. Brown, 6 
Vet.App. 242, 245 (1994); Russell v. Principi, 3 
Vet.App. 310, 313-14 (1992) (en banc).  Further, the 
error must be 'undebatable' and of the sort which, had 
it not been made, would have manifestly changed the 
outcome at the time it was made, and a determination 
that there was CUE must be based on the record and law 
that existed at the time of the prior adjudication in 
question.  Id.  Simply to claim CUE on the basis that 
the previous adjudication improperly weighed and 
evaluated the evidence can never rise to the stringent 
definition of CUE, nor can broad-brush allegations of 
'failure to follow the regulations' or 'failure to give 
due process,' or any other general, non-specific claim 
of 'error' meet the restrictive definition of CUE.  Fugo 
v. Brown, 6 Vet.App. 40, 44 (1993).

Clear and unmistakable error is an administrative 
failure to apply the correct statutory and regulatory 
provisions to the correct and relevant facts.  It is not 
mere misinterpretation of facts.  Oppenheimer v. 
Derwinski, 1 Vet.App. 370, 372 (1991).  It is a very 
specific and rare kind of error of fact or law that 
compels the conclusion, as to which reasonable minds 
could not differ, that the result would have been 
manifestly different but for the error.  Fugo, 6 
Vet.App. at 43.

Where evidence establishes CUE, the prior decision will 
be reversed or amended.  For the purpose of authorizing 
benefits, the rating decision which constitutes a 
reversal of a prior decision on the grounds of CUE has 
the same effect as if the corrected decision had been 
made on the date of the reversed decision.  38 C.F.R. 
§§ 3.104(a), 3.400(k).

The Court has propounded a three-pronged test to 
determine whether CUE is present in a prior final 
determination:

(1) [E]ither the correct facts, as they were known at 
the time, were not before the adjudicator (i.e., more 
than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at that time were incorrectly applied;

(2) the error must be 'undebatable' and of the sort 
'which, had it not been made, would have manifestly 
changed the outcome at the time it was made'; and

(3) a determination that there was CUE must be based on 
the record and law that existed at the time of the prior 
adjudication in question.  Damrel, 6 Vet.App. at 245, 
quoting Russell, 3 Vet.App. at 313-14.

The revision of a final rating decision based on CUE 
generally will involve the assignment of an earlier 
effective date for those benefits involved because the 
governing regulation requires that benefits be paid 'as 
if the corrected decision had been made on the date of 
the reversed decision.'  38 C.F.R. § 3.105(a).

In December 2005, the veteran contended that the January 
2003 RO rating determination was incorrect.  The veteran 
presented several arguments in an effort to identify CUE 
in the January 2003 RO decision.

First, the veteran argued that except for one statement, 
"the RO's January 2003 rating decision for this 
condition was based entirely on one document, a 
Narrative Summary that was prepared based on for an in-
service Medical Evaluation Board that was finally 
adjudicated in Dec. 2001."  The veteran invites the 
Board to "[c]onsider the RO's Reasons for Decision 
side-by-side with the MEB Narrative Summary ....  When 
comparing these two narratives, reasonable minds can 
only conclude that the RO relied entirely on the MEB 
Narrative Summary for the rating decision."  The 
veteran identifies error in "[t]he failure to note at 
all the more recent examination or its results."  The 
veteran argues that "[t]he RO failed to consider the 
more recent, 9 January 2002 examination by Dr. Brooks, a 
colo-rectal surgeon at Wilford Hall Medical Center on 
Lackland AFB."  She emphasizes: "Dr. Brooks ... 
presented current findings (complete incontinence ...) ... 
that were critical to the correct adjudication of my 
condition, and should have been considered in deciding 
my claim per 38 CFR 4.2."

The veteran explains her position that "[t]he RO's 
extensive notes from the MEB Narrative Summary, 
addressing at length history of condition as presented 
there, and subsequent failure to address any of the 
evidence from the 9 January 2002 examination, 
effectively denied the very existence of this more 
current evidence ...."  The Board acknowledges the 
veteran's argument that: 

... M21-1 Part VI 3.13b require the RO to cite and 
evaluate all evidence that is relevant and address 
all pertinent evidence in the rating decision, and 
[it] is CUE on it's face according to M21-1 Part VI 
2.10a which states 'clear and unmistakable error 
exists if VA overlooked material facts of record,' 
and in violation of 38 CFR § 4.1 which requires 
raters to view in relation to whole recorded 
history, and 38 CFR § 4.2 which requires careful 
consideration of all assembled data.

The Board cannot agree with the veteran's argument, and 
finds that the veteran's discussion in this regard fails 
to demonstrate CUE.  The Board notes that the January 
2002 examination report discussed in the veteran's CUE 
argument was a part of the service medical records in 
the claims file at the time of the RO's January 2003 
decision; that January 2003 decision indicated that 
"Service Medical Records from December 20, 1982 through 
August 9, 2002" were of record and considered in the 
decision.

The extent to which the January 2003 decision did or did 
not discuss the January 2002 report does not constitute 
CUE.  The Board acknowledges that the January 2003 
rating decision did not discuss all of the evidence of 
record in assigning the 60 percent rating for the 
veteran's rectal fistulas with incontinence.  However, 
in Gonzalez v. West, 218 F.3d 1378 (Fed.Cir. 2000) the 
Federal Circuit held that 'absent specific evidence 
indicating otherwise, all evidence contained in the 
record at the time of the RO's determination of the 
service connection must be presumed to have been 
reviewed by the Department of Veterans Affairs, and no 
further proof of such review is needed.'  The Federal 
Circuit explicitly rejected the view that all evidence 
must be discussed; i.e., that an adequate 'review' of 
the record did not require an explanation in the RO 
decision of the impact or lack thereof of every piece of 
evidence of record.

The Board has carefully considered the veteran's 
contentions, as discussed above, with regard to her 
belief that the January 2003 RO rating decision 
contained CUE by relying too heavily upon the December 
2001 medical evidence without discussing the January 
2002 evidence.  However, the January 2002 evidence in 
question was clearly of record during the RO 
adjudication and is presumed to have been considered, 
absent specific evidence to the contrary; the veteran 
has not submitted specific evidence to the contrary 
other than asserting that the absence of a discussion of 
the evidence in the decision indicates that it was not 
properly considered.  Therefore, the veteran's argument 
does not provide a basis for finding that the January 
2002 evidence was ignored when it was of record at the 
time of the adjudication.  The contention that the 
January 2002 medical evidence was otherwise given too 
little consideration relative to the December 2001 
medical evidence constitutes a disagreement with how the 
evidence was weighed, and thus also does not provide a 
basis for finding CUE.

The veteran's December 2005 correspondence presenting 
her contentions regarding CUE goes on to additionally 
argue that "[t]he RO also failed to reconcile 
conflicting evidence."  In this regard, she argues that 
the "MEB Narrative summary states conclusions (that the 
RO included without comment in Reasons for Decision) 
that were unsupported, based on faulty reasoning, and 
proven inaccurate."  She argues that that the author of 
the MEB Narrative summary "specified that his 
conclusion that 'biofeedback has helped' was based on 
two things which did not, in fact, support such a 
conclusion."  With regard to the first basis, 
"Manometry," the veteran explains that the same report 
also states that "manometry 'resulted in recommendation 
to pursue trial of biofeedback.'"  The veteran argues 
that, "As this clearly indicates that biofeedback 
therapy had not yet occurred, it could not possibly also 
indicate any appearance of success or failure."  With 
regard to the second basis for the MEB Narrative 
summary's finding, "Physical Exam," the veteran 
explains that "In his 25 Sep 01 record of physical exam 
(on which his narrative statement was based ...), he 
failed to compare levels of incontinence or to note 
previous levels at all."

The veteran essentially contends that she has identified 
flaws in the December 2001 medical report which 
demonstrate that it was CUE for the RO to rely upon it 
in adjudication of her claim.  However, the Board must 
note that the author of the December 2001 medical report 
is a medical doctor who is competent to evaluate the 
clinical features and severity of the veteran's 
disability; the fact that he may not have expressly 
compared or noted previous levels of incontinence in a 
prior medical report does not undebatably undermine the 
competence of his December 2001 discussion of his 
assessment.  Even considering the potential confusion 
identified by the veteran in the December 2001 report's 
reference to manometry, the December 2001 report's 
medical conclusions remain supportable by the doctor's 
reference to his recollection of physical examination of 
the veteran, regardless of whether a prior examination 
report expressly discussed the matter.  The RO's 
consideration of the December 2001 medical evidence as 
probative in the adjudication of the veteran's claim was 
not CUE.  The RO's acceptance of this December 2001 
medical report's characterization of the clinical 
features of the veteran's disability was not CUE.

To the extent that the veteran contends that the January 
2003 RO rating decision contained CUE in a "fail[ure] 
to reconcile conflicting evidence," the Board cannot 
agree.  The Board again notes that the veteran's 
overarching premise that the January 2002 medical 
evidence was 'not considered,' has not been established.  
Moreover, the Board has considered the specific examples 
presented by the veteran, beyond those addressed above, 
in her attempt to support her contention that the RO 
failed to 'reconcile' conflicting evidence.  Most 
significantly, the veteran cites clinical findings in 
the January 2002 medical report which she argues were 
strongly supportive of a higher disability rating, and 
which were contradictory of clinical findings in the 
December 2001 medical evidence.  Even accepting, for the 
sake of the veteran's argument, that the January 2003 
rating decision should have expressly discussed reasons 
for accepting the December 2001 report instead of 
allegedly more supportive findings in the January 2002 
report, the veteran has not demonstrated that the 
outcome of the rating decision would have undebatably, 
manifestly changed.

Even if this alleged error (of not discussing the RO's 
reconciling of conflicting evidence) had not been made, 
the medical evidence of record at that time nevertheless 
contained the findings supporting the RO's assignment of 
a 60 percent rating; it cannot be considered undebatable 
that the outcome of the case would have been manifestly 
different if the January 2003 rating decision had 
contained greater discussion of the reasons for finding 
the December 2001 report more probative than the January 
2002 report.  The January 2002 report was of record when 
the RO issued the January 2003 ration decision, and the 
Board may not engage in a re-weighing of the medical 
evidence in this CUE claim.  The veteran's belief that 
the January 2002 evidence should have been considered 
more probative than the December 2001 evidence cannot 
establish a basis for finding CUE.

The third page of the veteran's December 2005 written 
presentation advancing her claim of CUE provides 
extensive discussion, with citation of newly submitted 
attachments, of why she feels the January 2002 medical 
report supports a finding that she met the criteria for 
a 100 percent disability rating.  In essence, the 
veteran highlights several clinical findings from the 
January 2002 medical report which indicate "severe 
incontinence" or "complete incontinence," and the 
veteran attempts to demonstrate that such findings must 
be understood as showing a complete loss of sphincter 
control to meet the criteria for a 100 percent rating.

The veteran emphasizes, on several occasions, her 
understanding that the January 2002 report presented a 
medical determination of "complete incontinence," 
which features in her argument that the report clearly 
and unmistakably established complete loss of sphincter 
control.  The Board notes, however, that the January 
2002 report does not present a clear clinical finding of 
"complete incontinence" as the veteran suggests.  
Review of the January 2002 report reveals that it 
documents "cc complete incontinence of stool," which 
is understood to note the patient's 'chief complaint' as 
'complete incontinence.'  This is not a clear medical 
determination as the veteran now contends, but a 
notation of the veteran's symptom complaints at the 
time.  The Board does acknowledge that various clinical 
findings in the report do appear to support the doctor's 
finding of "severe incontinence" on that report, 
including many of the other clinical notations the 
veteran has cited in her arguments.

However, regardless of whether the January 2002 medical 
report can be understood to be supportive of the 
veteran's arguments for a 100 percent rating, the 
veteran has not established that the December 2001 
medical evidence should not have been considered or that 
the December 2001 medical evidence undebatably did not 
support assignment of a 60 percent disability rating.  
To the extent that the veteran now attempts to convince 
the Board that the January 2002 medical evidence should 
be considered more persuasive and supportive such that a 
100 percent rating should have been assigned despite the 
contrary December 2001 evidence, she is again 
essentially asking for reconsideration of how the 
evidence was weighed and interpreted.  Thus, her 
arguments to this effect cannot provide a valid basis 
for finding CUE.  Furthermore, for the same reasons, CUE 
cannot be established based upon the veteran's arguments 
that the January 2002 medical statement should have been 
considered more probative than the December 2001 
statement due to being more recent or from a more 
specialized physician.  To claim CUE on the basis that 
the previous adjudication improperly weighed and 
evaluated the evidence can never rise to the stringent 
definition of CUE

On the fourth page of the veteran's December 2005 
presentation of this claim of CUE, the veteran argues 
that the "complete incontinence" indicated by the 
January 2002 medical report should be understood as 
synonymous with complete loss of sphincter control.  The 
Board again notes that the veteran asserts she was 
"diagnosed" with "complete incontinence" on the 
January 2002 medical report, but review of this evidence 
reveals that "complete incontinence" was noted to be 
her chief complaint rather than a diagnosis.   The 
notation of "severe incontinence" appears to have been 
the medical impression at that time.

In any event, the veteran argues that the findings in 
the January 2002 medical report "mirrors, if not the 
actual wording of the criteria for a 100 percent 
evaluation, certainly the spirit."  Once again, 
however, the Board must note that other medical evidence 
of record at the time of the January 2003 RO 
adjudication, particularly the December 2001 medical 
report, presented clinical findings supporting 
conclusions different from those the veteran suggests 
were undebatable.  Such medical findings in the evidence 
have not been shown to be undebatably inconsistent with 
the 60 percent rating assigned by the RO; indeed, it is 
not clear that the "severe incontinence" diagnosed in 
the January 2002 report is undebatably inconsistent with 
the 60 percent disability rating assigned by the RO.  
The veteran's argument that the January 2002 medical 
report's findings were consistent with the "spirit" of 
the criteria for a 100 percent rating, despite the other 
medical evidence, does not speak to an undebatable error 
of the type that may constitute CUE.

The Board also acknowledges the veteran's citation of 
past Board decisions which she suggests support her 
claim, but, pursuant to 38 C.F.R. § 20.1303, decisions 
of the Board are considered nonprecedential in nature.  
In any event, to the extent that the veteran directs 
attention to previous Board decisions applying the 
rating criteria of Diagnostic Code 7332 in appeals for 
increased ratings, such evidence does not speak to the 
type of undebatable error in the RO's January 2003 
decision which could constitute CUE in this case.  The 
Board emphasizes that the present appeal is not one in 
which the Board may weigh the evidence and assign a 
rating in the manner typical of an appeal for an 
increased rating.  In this claim of CUE, the veteran can 
only prevail by demonstrating an undebatable error in 
the January 2003 RO rating decision; this is not 
accomplished by attempts to illustrate that other 
outcomes may have been reasonable in light of decisions 
made by the Board in other cases.

The veteran's December 2005 presentation of her 
allegation of CUE concludes with a summary of her 
argument.  She states "It is absolutely clear that the 
9 January 2002 examination was not considered in this 
rating decision, that the evidence not considered was 
critical to the correct adjudication of my disability 
...."  As discussed above, the Board cannot agree; the 
January 2002 evidence was of record at the time of the 
January 2003 adjudication, and the veteran's argument 
regarding the rating decision's lack of discussion of 
this item of evidence does not overcome the presumption 
that the evidence of record was considered.  The veteran 
continues with the assertion that the evidence shows "... 
that I have complete loss of sphincter control resulting 
in complete and severe incontinence...."  However, the 
veteran has not demonstrated that this was shown 
undebatably, as other evidence of record (particularly 
the December 2001 medical report) presents findings 
contrary to the findings the veteran contends and, 
moreover, the January 2002 medical report does not 
clearly and undebatably indicate a medical findings of 
"complete" incompetence in the manner the veteran 
contends.  The evidence of record at the rime of the 
January 2003 rating decision has not been shown to be 
undebatably inconsistent with the assignment of a 60 
percent disability rating.

The veteran goes on assert that "the BVA considers the 
100 percent rating appropriate for veterans with my 
level of disability."  However, the veteran's reference 
to nonprecedential cases which may have resulted in 
assignment of a 100 percent rating based upon facts 
similar to what she argues should have been found in 
this case does not establish an undebatable error in the 
RO's adjudication of her own case.  In any event, the 
argument still fails to escape its dependence upon her 
disagreement with how the evidence was weighed and 
interpreted in the final January 2003 adjudication; she 
has not shown that medical findings accepted by the RO 
from the December 2001 medical report were undebatably 
unsupported by evidence, and she has not shown that the 
findings accepted by the RO from the December 2001 
medical report undebatably established entitlement to a 
100 percent rating rather than a  60 percent rating.  
Instead, the veteran essentially argues that the 
December 2001 medical report should have been given less 
probative weight than the January 2002 medical report, 
and that different factually findings should have been 
applied to the rating criteria following her proposed 
weighing and interpretation of the evidence.  The Board 
again repeats the essential nature of a CUE adjudication 
as different from a readjudication of a claim on the 
merits: an argument that the previous adjudication 
improperly weighed and evaluated the evidence can never 
rise to the stringent definition of CUE.

The Board also acknowledges the veteran's argument, 
including as presented in her May 2006 correspondence, 
that the rating criteria of Diagnostic Code 7332 are 
ambiguous and, thus, it was CUE for the RO not to adopt 
a reasonable interpretation awarding her a 100 percent 
disability rating.  The veteran cites case law in an 
attempt to support her position.  In Brown v. Gardner, 
513 U.S. 115, 118 (1994), the Supreme Court held that if 
a statute is ambiguous, any interpretive doubt is to be 
resolved in the veteran's favor.  See also Smith 
(William) v. Brown, 35 F.3d 1516, 1523 (Fed.Cir. 1994) 
(the canons of statutory construction apply to 
regulations as well as statutes).  The Supreme Court 
also held in Brown, however, that "[a]mbiguity is a 
creature not of definitional possibilities but of 
statutory context. . ."  Brown, 513 U.S. at 118 
(citations omitted).

The veteran argues that it is ambiguous whether the 
requirement of "Complete loss of sphincter control" 
may be satisfied by a finding of complete rectal 
incontinence.  The Board notes that this argument only 
reaches the essential controversy in this case if the 
Board accepts that the RO found, or committed CUE by not 
finding, that the veteran had complete rectal 
incontinence for the purposes of the January 2003 
adjudication.  However, the RO found that treatment had 
decreased the severity of the veteran's incontinence on 
the basis of the medical findings presented in the 
December 2001 medical report; the RO did not find that 
the veteran had "complete incontinence" and, indeed, 
the medical evidence did not clearly and undebatably 
show a medical finding of "complete incontinence."  
The ambiguity in the rating criteria suggested by the 
veteran does not raise a basis for finding CUE, since 
the evidence did not undebatably establish factual 
findings which would meet the criteria for a 100 percent 
rating even under the veteran's own proposed 
interpretation of Diagnostic Code 7332.  Moreover, the 
Board observes in passing that the veteran's suggestion 
of ambiguity here relies upon definitional possibilities 
rather than any identification of statutory contextual 
confusion.

The Board finds that the veteran's arguments most 
essentially depend upon persuading the Board that the RO 
did not consider evidence favorable to a 100 percent 
rating, and that if they had considered the evidence 
then they could not have reasonably assigned any rating 
other than 100 percent.  Although the Board has 
considered the veteran's various arguments as 
thoughtfully presented in her written submissions, the 
Board cannot agree with these two essential pillars of 
her claim of CUE.  The absence of discussion of the 
January 2002 medical report does not demonstrate that 
this report was ignored when it was of record at the 
time of adjudication.  Gonzalez v. West, 218 F.3d 1378 
(Fed.Cir. 2000).  In light of this, the veteran cannot 
establish CUE with her contention that the RO failed to 
assign greater probative weight to the January 2002 
medical report, or that it was otherwise CUE for the RO 
to be persuaded by the findings of the December 2001 
medical report.  To the extent that the veteran contends 
that the RO overlooked reasons to conclude that the 
December 2001 report was unpersuasive and that the 
medical evidence from January 2002 should have been seen 
to demonstrate entitlement to a higher disability 
rating, this matter is not undebatable.  This contention 
constitutes a disagreement with how the evidence was 
weighed and evaluated.  Thus, the veteran has not 
established a basis for finding CUE in the January 2003 
RO rating decision.

Consequently, the contention that a rating in excess of 
60 percent was warranted at the time of the January 2003 
RO rating decision constitutes a disagreement with how 
the evidence was weighed.  The Board appreciates that 
the veteran does not agree with conclusions the RO 
reached in January 2003.  However, the Court has 
consistently stressed the rigorous nature of the concept 
of CUE; 'clear and unmistakable error is an 
administrative failure to apply the correct statutory 
and regulatory provisions to the correct and relevant 
facts; it is not mere misinterpretation of facts.'  
Oppenheimer v. Derwinski, 1 Vet.App. 370, 372 (1991).  A 
disagreement with how the RO evaluated the facts is 
inadequate to raise the claim of clear and unmistakable 
error.  Luallen v. Brown, 8 Vet.App. 92, 95 (1995).

Based on the foregoing, the Board finds that the January 
2003 RO rating decision assigning a disability rating of 
60 percent with the grant of service connection for 
rectal fistulas with residual incontinence was not an 
'undebatable' error.  Russell, 3 Vet.App. at 313 
(defining CUE as an error that is 'undebatable,' in that 
'reasonable minds could only conclude that the original 
decision was fatally flawed').  As the January 2003 
rating decision was supported by the evidence and law 
then of record, it was not the product of CUE.  
Therefore, the Board concludes that the January 2003 RO 
rating decision was not clearly and unmistakably 
erroneous and cannot be revised or reversed based on 
CUE.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


